                                  ZIYAD YAGHI
                           PRISONER NO.: 51771-056
                         FCI-RAY BROOK, P.O. BOX 900
                              RAY BROOK, NY 12977


                                                         March 15, 2021


Clerk's Gffice
United States District Court for the
Eastern District of North Carolina (Western Division)
413 Middle, Street
New Bern, NC 28560
RE: United States v. Ziyad Yaghi
    No.: 5:09-CR-00216-FL-8

Dear Sir/Madam,
     Please find enclosed, for filing, my Motion for Resentencing pursuant
18 U.S.C. § 3582(c)(1)(A)(i), along with Certificate of Service.
     Thank you.


Very Truly Yours,


  ~ 1-v-
ZiyaYag§?


Enclosure




      Case 5:09-cr-00216-FL Document 2362-4 Filed 03/22/21 Page 1 of 1
